Citation Nr: 1637039	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asthma.

3.  Entitlement to service connection for sleep apnea, to include as secondary to asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2015, the appeal was remanded to the RO for further development.  It now returns to the Board for further appellate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regretfully, the Board another remand is necessary.  In the September 2015 remand, the Board requested an opinion as to whether the Veteran's asthma increased in severity during service.  However, while the Veteran reported a history of asthma at induction with the last attack three months prior, the physician at the contemporaneous clinical examination did not note any abnormalities or declare asthma to be an existing disability at that time.  Therefore, the Veteran is presumed to have been sound at enlistment.  Consequently, an opinion is needed that addresses whether the Veteran's asthma clearly and unmistakably preexisted his active service and clearly and unmistakably was not aggravated by his active service.    

With respect to the COPD and sleep apnea claims, the Veteran has essentially contended that these disabilities are secondary to his asthma.  Therefore, these issues are inextricably intertwined with his asthma claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, another opinion should be obtained from a physician with sufficient expertise to determine the nature and etiology of the Veteran's asthma.  All pertinent evidence of record must be made available to and reviewed by the physician.

Based on the review of the record the physician should state a medical opinion with respect to each of the following questions.

Is it at least as likely as not (50 percent or better probability) that the Veteran's asthma was present in service and if so, did the asthma clearly and unmistakably exist prior to the Veteran's entrance onto active duty? 

With respect to any asthma that the physician believes existed prior to the Veteran's entrance onto active duty, did the disability clearly and unmistakably not undergo a permanent increase in severity as a result of service?

With respect to any currently present asthma disorder that the physician believes was not present in service, is it at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service?

The physician should also express opinions as to whether there is a 50 percent or better probability that the Veteran's COPD was caused or permanently worsened by his asthma and whether there is a 50 percent or better probability that the Veteran's sleep apnea was caused or permanently worsened by his asthma.

The rationale for each opinion expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




